Citation Nr: 1218459	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to complex regional pain syndrome (CRPS) of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 40 percent for CRPS of the right lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 2004 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2008 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The July 2007 decision granted service connection for CRPS and assigned a 10 percent evaluation effective from March 27, 2007, the day following separation from service.  An increased 40 percent evaluation was assigned for CRPS during the pendency of the appeal, effective from March 27, 2007.  As this represents only a partial grant of the benefit sought on appeal, the issue remains in appellate status.

The December 2008 decision denied service connection for a gastrointestinal disorder.

In a March 2010 decision, the Board granted service connection for a low back disability, denied an increased evaluation for bilateral hearing loss, and granted an increased evaluation for posttraumatic stress disorder (PTSD).  These decisions are final, and the issues are no longer on appeal.  The Board additionally remanded the issues of service connection for a bowel disorder, sleep apnea, and a gastrointestinal disorder, as well as entitlement to increased evaluation for CRPS, to the RO for further development.

During the processing of that remand, the RO granted service connection for a bowel disorder and sleep apnea.  The March 2012 decision represents a full grant of the benefits sought on appeal with respect to those issues; there is no further question for consideration by the Board.

The issue of evaluation for CRPS is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A gastrointestinal disorder, manifested as heartburn, was not first manifested on active duty service, and the preponderance of the evidence is against a finding that such is related to service or any service connected disability.


CONCLUSION OF LAW

The criteria for service connection of a gastrointestinal disorder, to include GERD and hiatal hernia, to include as secondary to CRPS of the right lower extremity, are not met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 4.114 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In connection with the claim of service connection for a gastrointestinal disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A March 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been conducted and a medical opinion obtained; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Examiners made all required clinical findings and rendered appropriate medical opinions with supporting rationale; the complete and accurate record was considered.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he has developed an upper gastrointestinal tract disorder, distinct from the currently service connected irritable bowel syndrome, which is manifested as heartburn or reflux.  He maintains that his symptoms may be related to pain medication he takes for service connected CRPS.

Service treatment records reveal no treatment for or complaints of reflux, heartburn, or indigestion in service.  At his examination for discharge by a Medical Evaluation Board in October 2006, related to CRPS, there are no clinical findings related to reflux, heartburn, or indigestion.  His mouth and throat, as well as his abdomen, were noted to be normal.  Significantly, the Veteran affirmatively denied current or past problems with "frequent indigestion or heartburn."

The Veteran initiated his claim in November 2007, when he referenced GERD, acid reflux, a hiatal hernia, and intestinal problems generally.  

Post service medical records reveal no complaints of indigestion or heartburn until September 2008, when the Veteran complained of recent onset nausea and vomiting with left abdominal pain.  He described occasional stomach burning, but denied reflux or regurgitation.

At a September 2008 VA examination, the Veteran reported episodes of heartburn and occasional choking at night.  He had nausea and vomiting in the mornings.  The Veteran self-treated with antacids.  On physical examination, no clinical signs of hiatal hernia or GERD were noted, and the Veteran had failed to report for testing.  No diagnosis was made.

At a March 2009 VA examination, the Veteran reported that while on active duty, he had experienced loose bowel movements and abdominal cramping.  He continued to have those symptoms when eating spicy foods or proteins.  He used prescription medication.  The Veteran reported that he did not know if he had a hiatal hernia, but believed such was noted in his records.  Since June 2008, he had vomiting and nausea, attributed to his morphine use.  Physical examination showed no hernias; bowel sounds were present and there was no abdominal tenderness.  The examiner listed irritable bowel syndrome and, apparently by history, hiatal hernia as diagnoses.  

The Veteran was again examined in August 2010; the claims file was reviewed.  The Veteran reported that he had first been treated for heartburn in early 2009.  He was unsure when the condition began, but it was present prior to his relocation to Colorado Springs.  His use of medication had completely resolved the heartburn.  When the epigastrium was palpated with the hand, the Veteran complained of tenderness.  No complaints were elicited when the same area was palpated with the stethoscope, however.  

In July 2011, the August 2010 VA examiner offered an addendum to his examination report.  The claims file and electronic records were again reviewed.  The examiner repeated the previously noted history, and diagnosed GERD manifested as heartburn, which was controlled by medication.  The examiner opined that the gastrointestinal condition was less likely as not caused by or a result of military service.  GERD symptoms had not manifested until 2009, and there was no notation of the condition or symptoms in service or within a year of service.  The examiner also opined that the gastrointestinal condition was not caused by or the result of any service connected disability.  Specifically, the examiner noted that no diagnosed service connected disease was known to be associated with GERD, nor was any medication used in connection with his disabilities associated with GERD.

The competent and credible evidence of record establishes that no GERD or heartburn symptoms were present until late 2008, after separation from service.  Service treatment records show active denial of such symptoms at separation.  Although the Veteran filed his claim in late 2007, this was done on a form supplied by his newly appointed attorney-representative.  Accompanying the claim for "any other intestine problem" are service treatment records referring to "reflex," not "reflux."  While the Veteran did sign the form, he made clear in treatment and examination reports that his stomach symptoms had not actually arisen that early.  At best, there is contradiction in the Veteran's lay statements, and the contemporaneous medical records are afforded greater weight.

As no diagnosis or manifestation is present on active duty, and no competent medical evidence relates the heartburn symptomatology to service, direct service connection is not warranted.  

The Veteran primarily alleges, however, that secondary service connection should be awarded.  He maintains that his medications for CRPS have caused the heartburn.  The Veteran, as a layperson, is not competent to offer such an opinion, however.  He lacks the specialized knowledge and training required to establish such a causative relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a self-evident cause and effect relationship which can be observed through the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The sole competent medical opinion on the matter establishes that none of the medications taken by the Veteran for his service connected disabilities are associated with GERD symptomatology.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, to include as secondary to CRPS of the right lower extremity, is not warranted.

It is important to note that this finding does not address simultaneous complaints of nausea and abdominal pain; these are accounted for in connection with service connected irritable bowel syndrome (IBS).  Moreover, simultaneous compensation for heartburn and IBS is not permitted under the Rating Schedule.  38 C.F.R. § 4.114.


ORDER

Service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, to include as secondary to CRPS of the right lower extremity, is denied.


REMAND

The question of an initial evaluation in excess of 40 percent for CRPS was remanded by the Board in March 2010 for referral to the Director of the Compensation and Pension Service for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b).  In October 2011, the RO completed the referral, and the Director denied entitlement to an extraschedular evaluation in February 2012.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  The Director found, as higher 60 and 80 percent evaluations are possible, the Schedule is not inadequate.  While the Board recognizes the logic of the Director's argument, the specific findings made in support of that conclusion are nonsensical.  The Director, correctly, noted that pain is a consideration in evaluation under the applicable Diagnostic Codes.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Codes 8520, 8620, 8720.  However, the Director then indicated that pain could not be service connected as a separate disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

This fails to recognize that the current claim is not one of service connection; service connection has been granted for CRPS, a neurological condition manifested primarily by pain.  Further, while pain alone is not a disability, the functional impairment caused by such pain is, and may be service connected and compensated, as it is here.  The correct test for adequacy, then, is whether the criteria for the higher schedular evaluations encompass the functional loss due to pain.  The Board must find that they do.  Regulations specifically provide that pain is to be considered in conjunction with other, organic changes.  38 C.F.R. § 4.123.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  As the Schedule is adequate, there is no need to reach the second prong of the Thun test.

However, the Director raised an additional concern in the February 2012 administrative decision on extraschedular entitlement.  The higher evaluations of 60 and 80 percent may be awarded only in the presence of organic changes associated with the service connected disability.  Currently, separate manifestations of pain and sensory disturbance (hypersensitivity) are well established, but the record is unclear with regard to other manifestations.  Early examinations noted periodic swelling and decreased circumferences on the calf and thigh which may indicate muscle loss.  Subsequent examinations were less detailed, in part because they were general examinations and in part because the Veteran's pain prevented some testing.

Other conditions, such as heel and plantar fascia inflammation, were identified, but no opinion was given as to whether these were related to (caused or aggravated by) the CRPS.  As the Director stated, they are of "unknown etiology."

Full consideration of the Veteran's claim requires additional development to determine if any current organic changes of the right lower extremity are related to CRPS, and if so, the extent of such must be determined.  Douglas v. Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim).  Remand is required for focused examinations to evaluate the extent of the service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA peripheral nerves and muscle examinations.  The claims folder must be reviewed in conjunction with the examinations.  The examiner is to be informed that the Veteran is service connected for CRPS of the right lower extremity.  On examination, the examiner must identify with specificity any and all organic changes of the extremity associated with CRPS.  Nail abnormalities, heel problems, plantar fascia changes, and muscle atrophy or wasting must be discussed.  The functional impairment due to CRPS (to include organic changes) must be described in detail.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


